Horton, C. J.:
I dissent from so much of the foregoing opinion as decides that adverse and paramount title may be-litigated in an action to foreclose a mortgage. The decision is against authority, and will be a surprise to the profession. All the title a mortgagee can obtain by a foreclosure, is the title of the mortgagor, and it is scarcely fair to compel him, for the benefit of others, to be at the expense of litigating and settling prior and paramount titles to property on which he has loaned a few dollars. I fear that complications may result from the effect of the decision which will be greatly unfortunate to suitors. In support of my view, I refer to-the authorities cited in the opinion, and the cases in 2 Jones on Mortgages, sec. 1440.